                                             Case 3:19-cv-05214-SI Document 28 Filed 09/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE TORRENCE,                              Case No. 19-cv-05214-SI
                                   8                   Petitioner,
                                                                                       ORDER GRANTING APPLICATION
                                   9             v.                                    TO PROCEED IN FORMA PAUPERIS
                                                                                       ON APPEAL
                                  10     ROBERT NEUSCHMID,
                                                                                       Re: Dkt. No. 25
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner’s application to proceed in forma pauperis on appeal is GRANTED. Docket No.

                                  14   25.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 21, 2020

                                  17                                               ______________________________________
                                                                                   SUSAN ILLSTON
                                  18                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
